SUMMARY ORDER
Shawnon Bolden appeals from a judgment entered in the District Court adopting the Report and Recommendation of United States Magistrate Judge Mark D. Fox and dismissing Bolden’s second amended complaint. Bolden brought a claim under 42 U.S.C. § 1983 alleging that, after he filed a federal habeas petition, Charles Greiner, the Superintendent of the Sing Sing Correctional Facility, impeded his access to the courts by deliberately delaying service of an affidavit opposing Bolden’s petition until after the deadline had passed to file a reply to that affidavit. Judge Fox recommended dismissal of Bolden’s claim on the ground that Bolden had not raised any nonfrivolous claims that were improperly impeded by Greiner’s conduct.
For substantially the reasons stated in Judge Fox’s Report and Recommendation, which was adopted by the District Court, we affirm the judgment of the District Court.
We have considered all of the plaintiffs claims on appeal and we hereby AFFIRM the judgment of the District Court.